 

DEBT PURCHASE AGREEMENT

 

THIS DEBT PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
the day of the 15th day of Sept., 2016 (the “Effective Pate”), by and among TCA
GLOBAL CREDIT MASTER FUND, LP, a Cayman Islands limited partnership, with an
address of 3960 Howard Hughes Parkway, Suite 500, Las Vegas, NV 89169
(“Assignor” or “Lender”), SALKSANNA, LLC (“Assignee”), and KSIX MEDIA HOLDINGS,
INC., a Nevada corporation (the “Borrower”).

 

WITNESSETH

 

WHEREAS, the Borrower, Lender and others entered into, or are otherwise parties
to and bound by, the terms of a Senior secured Credit Facility Agreement dated
as of November 30, 2015 but made effective as of February 24, 2016 (such
agreement, together with any amendments, renewals, substitutions, replacements
or modifications from time to time, collectively referred to as the “Credit
Agreement”); and

 

WHEREAS, pursuant to the Credit Agreement, the Borrower executed and delivered
to Lender that certain Convertible Promissory Note dated as of November 30,
2015, but made effective as of February 24, 2016, evidencing an aggregate amount
of Loans under the Credit Agreement in the original face amount of $750,000.00
(the “Convertible Note”); and

 

WHEREAS, Assignee desires to purchase from Lender, and Lender is amenable to
selling and assigning to Assignee, Assignor’s right, title and interest in and
to a portion of the monetary obligations evidenced by the Convertible Note (or
any replacement notes issued in replacement thereof as hereby contemplated, as
applicable), such portion being equal to the lesser of: (i) Seven Hundred
Thousand Dollars ($700,000.00); or (ii) the amount of the obligations due and
owing under the Credit Agreement, (the “Assigned Debt”), which Assigned Debt
shall be purchased by Assignee in multiple tranches as more specifically
hereinafter set forth; and

 

WHEREAS, on or prior to each “Purchase Tranche Closing” (as hereinafter
defined), as directed by Lender, the Borrower agrees to sever, split, divide and
apportion the Convertible Note (or any replacement notes issued in replacement
thereof as hereby contemplated, as applicable) into two separate and distinct
replacement notes, each in substantially the form as set forth on Exhibit “A”
attached hereto (the “Note Form”), one for the amount of the portion of the
Assigned Debt being sold and assigned at such Purchase Tranche Closing (the
portion of the Assigned Debt being sold and assigned at each separate Purchase
Tranche Closing, as applicable, being referred to as the “Applicable Assigned
Debt”), and one for the remaining amount of the overall debt evidenced by the
Convertible Note (or any replacement notes issued in replacement thereof as
hereby contemplated, as applicable);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and agreed, Assignor, Assignee, and Borrower hereby
covenant and agree as follows:

 

1. Recitals. The recitations set forth in the preamble of this Agreement are
true and correct and incorporated herein by this reference.

 

2. Agreement to Assign Assigned Debt.

 

1

 

 

(a) Purchase Tranche Closings. Provided there is no default or breach under this
Agreement, and that no event has occurred that, with the passage of time, the
giving of notice, or both, would constitute a default or breach under this
Agreement, and subject to all the terms and provisions of this Agreement, the
Assignor hereby agrees to sell and assign to Assignee, and Assignee hereby
agrees to purchase from Assignor, the Assigned Debt, which Assigned Debt shall
be sold in multiple separate tranches (each of such tranches hereinafter
referred to as a “Purchase Tranche”), each of such separate Purchase Tranches to
be sold and assigned on the respective dates and for the respective amounts set
forth in the schedule attached hereto as Exhibit “B” (each closing of a Purchase
Tranche referred to as a “Purchase Tranche Closing” and the purchase price to be
paid for each Applicable Assigned Debt at each Purchase Tranche Closing, as
shown on such attached schedule, referred to as the “Applicable Purchase
Price”): provided, however, nothing herein shall prevent Assignee from electing
to purchase a greater portion of the Assigned Debt than that set forth in the
attached schedule for any given Purchase Tranche Closing, up to the aggregate
amount of the Assigned Debt, by written notice to Assignor delivered prior to
the applicable Purchase Tranche Closing.

 

(b) Deliveries at Each Purchase Tranche Closing. Subject to the terms of this
Agreement, at each Purchase Tranche Closing: (i) Lender shall execute and
deliver to Assignee, an assignment of the Applicable Assigned Debt being sold
and assigned at such Purchase Tranche Closing, substantially in the form
attached hereto as Exhibit “C” (each, an “Assignment”); (ii) Lender shall
deliver to Assignee the original replacement note for the Applicable Assigned
Debt being sold and assigned at such Purchase Tranche Closing (subject to
receipt of same by Lender from Borrower as provided in Section 2(c) below); and
(iii) Assignee shall pay to Lender the Applicable Purchase Price for the
Applicable Assigned Debt being sold and assigned at such Purchase Tranche
Closing, by wire transfer of good and cleared U.S. currency to an account
designated by Lender.

 

(c) Borrower’s Obligation to Sever Notes. On or prior to each Purchase Tranche
Closing, and within no later than two (2) business days after request therefor
is made by Lender to Borrower, the Borrower agrees to sever, split, divide and
apportion the Convertible Note (or any replacement notes issued in replacement
thereof as hereby contemplated, as applicable) into two separate and distinct
and newly issued replacement notes, each substantially in the Note Form. One of
such replacement notes shall be for a principal amount equal to the Applicable
Purchase Price corresponding to the Applicable Assigned Debt for the applicable
Purchase Tranche Closing, and the other replacement note shall be for a
principal amount equal to the remaining amount of the overall debt then existing
and evidenced by the Convertible Note (or any replacement notes issued in
replacement thereof as hereby contemplated, as applicable). In order to clarify
the foregoing, as an example, on or prior to the first Purchase Tranche Closing
contemplated hereby, upon request by Lender, the Borrower shall provide to
Lender two replacement notes in replacement of the Convertible Note, one for
$53,452.33, which is the Applicable Purchase Price for the Applicable Assigned
Debt being sold and assigned at the first Purchase Tranche Closing, and fee
second for $278,530.79 (as of August 29, 2016), which is the amount of the
overall debt evidenced by the Convertible Note, less the Applicable Purchase
Price for the replacement note being sold and. assigned at the first Purchase
Tranche Closing. This second replacement note shall then be severed in the same
manner for the second Purchase Tranche Closing, and this foregoing process of
severing and issuing replacement notes shall be repeated for each Purchase
Tranche Closing, until the Assigned Debt is sold and assigned in full, or this
Agreement is otherwise earlier terminated in accordance with its terms. Assignee
acknowledges and understands that Lender’s obligation to sell, assign and
deliver each original replacement note representing the Applicable Assigned Debt
at each Purchase Tranche Closing is subject to and conditioned upon Borrower
executing and delivering such replacement notes to Lender in accordance with
this Agreement.

 

(d) Remaining Debt. Assignee and Borrower acknowledge that at each Purchase
Tranche Closing, and subject to Lender’s receipt of the Applicable Purchase
Price, only the Applicable Assigned Debt represented by the specific replacement
note representing the applicable Purchase Tranche shall be deemed sold and
assigned hereunder, it being acknowledged by Assignee and by Borrower that the
remaining portion of the debt evidenced by the Convertible Note (or any
replacement notes issued in replacement thereof as hereby contemplated, as
applicable) for which the Applicable Purchase Price has not been paid and
received by Lender (the “Remaining Debt”) shall not be sold or assigned thereby
unless and until additional replacement notes for additional Purchase Tranches
are thereafter sold in accordance with this Agreement and the Applicable
Purchase Price therefor is received by Lender. Moreover, any portion of the debt
evidenced by the Convertible Note other than the Assigned Debt shall also be
part of the Remaining Debt hereunder, shall not be part of this Agreement and
shall not be subject to sale or assignment hereunder.

 

2

 

 

(e) No Security Rights. Assignee and Borrower each hereby agree and acknowledge
that the sale, transfer and assignment of the Assigned Debt, or any portion
thereof, shall be a sale, transfer and assignment of the monetary obligations
evidenced by such Assigned Debt (or portion thereof) only, and shall not
include, and such sale, transfer and assignment expressly excludes, the
Remaining Debt, as well as excluding any and all security rights, rights to any
collateral, or any other security interests or rights of Assignor of any nature
or kind related to, arising under, or pursuant to, the Credit Agreement, any
other “Loan Documents” (as defined in the Credit Agreement) related thereto, or
any other security agreements, UCC financing statements, or any other documents
or instruments relating to the obligations of the Borrower or any “Guarantors”
(as defined in the Credit Agreement) to Assignor (collectively, the “Security
Right”), it being agreed and acknowledged that all Security Rights shall remain
with Assignor, as security for any portion of die Assigned Debt not assigned at
any Purchase Tranche Closing, the Remaining Debt, or any other obligations of
Borrower or any Guarantors to Assignor.

 

3. Conditions to Additional Purchases.

 

(a) Initial Purchase. The initial Purchase Tranche contemplated hereunder shall
be closed and funded simultaneous with the execution of this Agreement by
Lender, Assignee and Borrower.

 

(b) Subsequent Purchases. If the first Purchase Tranche Closing is consummated
hereunder, and the Applicable Purchase Price therefor is paid and received by
Lender as contemplated under this Agreement, then Assignee’s obligation to
purchase any additional Purchase Tranches as hereby contemplated is a binding
and continuing obligation of Assignee; provided, however, Assignee shall have
the right to terminate such obligation at any time during the term of this
Agreement upon the occurrence of any of the following events (each a “Trigger
Event”): (i) the Borrower fails to stay current in its filing obligations with
the SEC; (ii) trading of the Borrower’s Common Stock on the “Principal Trading
Market” (as defined in the Credit Agreement) is stopped or halted for any
reason; (iii) any suspension of electronic trading or settlement services by the
Depository Trust Company (“DTC”) with respect to the Common Stock occurs and is
continuing, or any receipt by the Borrower of any notice from DTC to the effect
that a suspension of electronic trading or settlement services by DTC with
respect to the Common Stock is being imposed or is contemplated (unless, prior
to such suspension, DTC shall have notified the Borrower in writing that DTC has
determined not to impose any such suspension); (iv) the Borrower’s transfer
agent (the “Transfer Agent”) fails to issue to Assignee any shares of the
Borrower’s Common Stock which may be due to Assignee in connection with any
conversion rights exercised by Assignee under any promissory notes purchased by
Assignee hereunder, or notes issued in replacement thereof; (v) the Borrower
fails to maintain its active status with its State of organization; (vi)
Borrower shall default (beyond any applicable notice and cure periods) in any of
their obligations to Assignee under the promissory notes purchased by Assignee
hereunder, or notes issued in replacement thereof, or any other obligations of
Borrower to Assignee; or (vii) the Borrower fails to maintain any share reserve
required by Assignee. Upon the occurrence of a Trigger Event, in the event
Assignee desires to terminate its obligation to purchase Purchase Tranches as
hereby contemplated, Assignee shall deliver to Lender written notice of such
termination delivered within five (5) days of the date the Assignee becomes
aware of the occurrence of the Trigger Event (which notice shall include a
statement of the Trigger Event that has occurred and reasonable evidence of the
occurrence thereof), whereupon Assignee’s obligation to purchase any additional
Purchase Tranches thereafter shall immediately terminate and be of no further
force or effect.

 

3

 

 

 

4. Representations and Warranties of Assignor. Assignor makes the following
representations and warranties to Assignee, each of which shall be deemed made
as of the Effective Date, and re-made as of each Purchase Tranche Closing:

 

(a) Assignor is the legal and equitable owner of Assignor’s right, title and
interest in and to She Assigned Debt, except for any portion of the Assigned
Debt previously sold and assigned to Assignee pursuant to this Agreement; and

 

(b) Assignor has not sold, transferred, assigned, pledged, hypothecated, or
otherwise encumbered the Assigned Debt, or any portion thereof, except for any
portion of the Assigned Debt previously sold and assigned to Assignee pursuant
to this Agreement; and

 

(c) The Assignor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
corporate, partnership or other applicable power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder, and the execution, delivery and performance
by the Assignor of the transactions contemplated by this Agreement have been
duly authorized by all necessary corporate, partnership, or similar action on
the part of the Assignor; and

 

(d) Except for the foregoing representations and warranties, this Agreement and
the Assignment is made by Assignor without recourse, representation or warranty
of any nature or kind, express or implied, and Assignor specifically disclaims
any warranty, guaranty or representation, oral or written, past, present or
future with respect to fee Assigned Debt, any portion thereof, or any
instruments evidencing same, including, without limitation; (i) the validity,
effectiveness or enforceability of the Assigned Debt, any portion thereof, or
any instruments evidencing same; (ii) the validity, existence, or priority of
any lien or security interest securing the obligations of Borrower or any other
Credit Parties evidenced by the Assigned Debt, any portion thereof, or any
instruments evidencing same; (iii) She existence of, or basis for, any claim,
counterclaim, defense or offset relating to the Assigned Debt, any portion
thereof, or any instruments evidencing same; (iv) the financial condition of the
Borrower, or any other Credit Parties or guarantor or obligor liable under the
Assigned Debt, any portion thereof, or any instruments evidencing same, or the
ability of any such parties to pay or perform their respective obligations under
the Assigned Debt, any portion thereof, or any instruments evidencing same; (v)
the compliance of the Assigned Debt, any portion thereof, or any instruments
evidencing same with any laws, ordinances or regulations of any governmental
agency or other body; (vi) the value or condition of any collateral securing the
obligations under the Assigned Debt, any portion thereof, or any instruments
evidencing same; and (vii) the future performance of the Borrower or any other
Credit Parties or guarantor or obligor liable under the Assigned Debt, any
portion thereof or any instruments evidencing same. Assignee acknowledges and
represents to Assignor that Assignee has been given the opportunity to undertake
its own investigations of the Borrower, the Assigned Debt, any portion thereof,
or any instruments evidencing same, and having undertaken and performed all such
investigations as Assignee deemed necessary or desirable, Assignee represents,
warrants and agrees that it is relying solely on its own investigation of the
Borrower, the Assigned Debt, any portion thereof, or any instruments evidencing
same, and not any information whatsoever provided or to be provided by Assignor,
or any representation or warranty of Assignor. This Agreement, and each
Assignment of the Assigned Debt, or portion thereof, as provided for herein is
made on an “AS IS,” “WHERE IS” basis, with all faults, and Assignee, by
acceptance of this Agreement and each Assignment, shall be deemed to have agreed
and acknowledged that Assignor has fully performed, discharged and complied with
all of Assignor’s obligations, representations, warranties, covenants and
agreements hereunder, that Assignor is discharged therefrom, and that Assignor
shall have no further liability with respect thereto, except only for those
express warranties contained in this Agreement, and Assignee, by such
acceptance, expressly acknowledges that ASSIGNOR MAKES NO WARRANTY OR
REPRESENTATIONS, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, RELATING TO
THE ASSIGNED DEBT, ANY PORTION THEREOF, OR ANY INSTRUMENTS EVIDENCING SAME,
EXCEPT AS SPECIFICALLY SET FORTH HEREIN.

 

4

 

 

5. Representations and Warranties of Assignee. Assignee makes the following
representations and warranties to Assignor, each of which shall be deemed made
as of the Effective Date, and re-made as of each Purchase Tranche Closing:

 

(a) The Assignee is a legally recognized entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
full right, corporate, partnership or other applicable power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder, and the execution, delivery
and performance by the Assignee of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate or similar action
on the part of the Assignee.

 

(b) This Agreement, when executed and delivered by the Assignee, will constitute
a valid and legally binding obligation of the Assignee, enforceable against the
Assignee in accordance with its terms, except: (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally; or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

(c) The Assignee: (i) either alone or together with its representatives, has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of this investment and make an informed
decision to so invest, and has so evaluated the risks and merits of such
investment; (ii) has the ability to bear the economic risks of this investment
and can afford a complete loss of such investment; (iii) understands the terms
of and risks associated with the acquisition of the Assigned Debt, or any
portion thereof, or any instruments evidencing same, including, without
limitation, a lack of liquidity, price transparency or pricing availability and
risks associated with the industry in which the Borrower operates; (iv) has had
the opportunity to review the Borrower, its business, its financial condition,
its prospects, the Credit Agreement, the Assigned Debt, any portion thereof, or
any instruments evidencing same, all as the Assignee has determined to be
necessary in connection with this Agreement and the assignments contemplated
hereby.

 

(d) The Assignee understands that: (i) the Assigned Debt, any portion thereof or
any instruments evidencing same, have not been registered under the Securities
Act of 1933 (the “Securities Act”) or the securities laws of any state; (ii) the
Assigned Debt, any portion thereof, or any instruments evidencing same, and any
securities issuable upon conversion of the Assigned Debt, or any portion
thereof, is and will be “restricted securities” as said term is defined in Rule
144 of the Rules and Regulations promulgated under the Securities Act (“Rule
144”); (iii) the Assigned Debt, any portion thereof, or any instruments
evidencing same, may not be sold, pledged or otherwise transferred unless a
registration statement for such transaction is effective under the Securities
Act and any applicable state securities laws, or unless an exemption from such
registration is available with respect to such transaction; and (iv) the
Assigned Debt, any portion thereof, or any instruments evidencing same, will
contain restrictive legends as to the foregoing in customary form.

 

5

 

 

(e) The Assignee is not accepting this Agreement or any Assignment as a result
of any advertisement, article, notice or other communication regarding the
Assigned Debt, any portion thereof, or any instruments evidencing same published
in any newspaper, magazine, internet or social media, broadcast over television
or radio, presented at any seminary, or under any other media generally
circulated or available to the public or any other general solicitation or
general advertisement.

 

(f) To the knowledge of its officers, members and managers, neither the
execution and delivery of this Agreement, or any Assignment, nor the
consummation of the transactions contemplated hereby, does or will violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency, or
court to which the Assignee is subject or any provision of its organizational
documents or other similar governing instruments, or conflict with, violate or
constitute a default under any agreement, credit facility, debt or other
instrument or understanding to which the Assignee is a party. The Assignee has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with this Agreement and the
assignment of the Assigned Debt, any portion thereof, or any instruments
evidencing same as contemplated hereby.

 

(g) To the knowledge of its officers, members and managers, there is no action,
suit, proceeding, judgment, claim or investigation pending, or to the knowledge
of the Assignee, threatened against the Assignee which could reasonably be
expected in any manner to challenge or seek to prevent, enjoin, alter or
materially delay any of the transactions contemplated hereby.

 

(h) To the knowledge of its officers, members and managers, no authorization,
consent, approval or other order of, or declaration to or filing with, any
governmental agency or body or other Person is required for the valid
authorization, execution, delivery and performance by the Assignee of this
Agreement and the consummation of the transactions contemplated hereby.

 

(i) The Assignee hereby acknowledges that the Assigned Debt, any portion
thereof, or any instruments evidencing same may only be disposed of in
compliance with state and federal securities laws. The Assignee further
acknowledges that in connection with any transfer of the Assigned Debt, any
portion thereof, or any instruments evidencing same subsequent to the date
hereof and other than pursuant to an effective registration statement, or an
applicable exemption to such registration requirements, the Borrower and/or the
Borrower’s transfer agent may require an opinion of counsel, the form and
substance of which opinion shall be reasonably satisfactory to the Borrower’s
transfer agent.

 

6. Borrower Acknowledgments. Borrower hereby consents to the sale and purchase
of the Assigned Debt pursuant to the terms of this Agreement Borrower further
represents and warrants that the obligations evidenced by the Convertible Note,
including, without limitation, all obligations for the Assigned Debt and the
Remaining Debt, are valid and enforceable obligations of the Borrower subject to
no defenses, setoffs, counterclaims, cross-actions or equities in favor of the
Borrower, and to the extent the Borrower has any defenses, setoffs,
counterclaims, cross-actions or equities against Assignor and/or against the
enforceability of any such obligations, the Borrower acknowledges and agrees
that same are hereby fully and unconditionally waived by the Borrower. The
Borrower further acknowledges its obligations under Section 2(c) above, and
agrees to timely and promptly deliver replacement notes to Lender as required by
this Agreement. The Borrower further acknowledges that the Assigned Debt may
only represent a portion of the obligations due or owing under the Convertible
Note, and that the Assigned Debt is only being assigned hereunder in Purchase
Tranches as contemplated above. In that regard, the Borrower further
acknowledges that the Remaining Debt, and any portion of the Assigned Debt for
which the Applicable Purchase Price therefor has not been received by Lender,
are and remain valid and enforceable obligations of the Borrower. Borrower
agrees and acknowledges that it is and shall remain liable to pay the Remaining
Debt, and any portion, of the Assigned Debt for which the Applicable Purchase
Price therefor has not been received by Leader, as same becomes due in
accordance with the terms of the Credit Agreement and the Convertible Note, or
any replacement notes issued in replacement thereof as hereby contemplated, and
nothing contained herein shall be deemed or construed any waiver or to otherwise
excuse performance by Borrower under its obligations to Lender.

 

6

 

 

7. RELEASE. AS A MATERIAL INDUCEMENT FOR LENDER TO AGREE TO ENTER INTO THIS
AGREEMENT, BORROWER AND ASSIGNEE HEREBY RELEASE LENDER, TOGETHER WITH ALL OF ITS
PARTNERS AND AFFILIATES, AND THE OFFICERS, MEMBERS, DIRECTORS, PARTNERS,
EMPLOYEES, AGENTS AND ATTORNEYS OF EACH OF THE FOREGOING, FROM ALL CLAIMS,
CAUSES OF ACTION AND LIABILITIES OF ANY NATURE OR KIND IN ANY WAY RELATING,
DIRECTLY OR INDIRECTLY, TO THE ASSIGNED DEBT, ANY COLLATERAL SECURING ANY
OBLIGATIONS THEREUNDER, THIS AGREEMENT, OR ANY OTHER DEBTS OR OBLIGATIONS IN ANY
WAY RELATING TO THE CREDIT AGREEMENT, TO THE EXTENT ARISING ON OR PRIOR TO THE
DATE HEREOF, INCLUDING, WITHOUT LIMITATION, ANY AND ALL CLAIMS ARISING FROM OR
RELATING TO NEGOTIATIONS, DEMANDS, REQUESTS OR EXERCISE OF REMEDIES IN
CONNECTION WITH THE ASSIGNED DEBT, THIS AGREEMENT, ANY OTHER DEBTS OR
OBLIGATIONS IN ANY WAY RELATING TO THE CREDIT AGREEMENT, AND ANY AND ALL FEES OR
CHARGES COLLECTED IN CONNECTION WITH THE ASSIGNED DEBT, THIS AGREEMENT, OR ANY
OTHER DEBTS OR OBLIGATIONS IN ANY WAY RELATING TO THE CREDIT AGREEMENT. MOREOVER
UPON DELIVERY OF EACH ASSIGNMENT HEREUNDER, THE FOREGOING RELEASE SHALL BE
DEEMED AUTOMATICALLY RE-MADE AND EFFECTIVE FOR ALL CLAIMS, CAUSES OF ACTION AND
LIABILITIES OF ANY NATURE OR KIND COVERED HEREBY TO THE EXTENT ARISING ON OR
PRIOR TO THE DATE OF SUCH ASSIGNMENT.

 

8. Default and Termination.

 

(a) Breach By Assignor. In the event Assignor shall breach any of its covenants
or agreements hereunder, and such breach is not cured within twenty (20) days
after Assignor’s receipt of written notice of such breach from Assignee, which
notice shall specify the breach with specificity, then Assignee’s sole and
exclusive remedy hereunder shall be to terminate this Agreement upon written
notice to Assignor, whereupon this Agreement shall terminate and Assignor and
Assignee shall have no further obligation, each to the other, under this
Agreement Assignor and Assignee agree that the foregoing exclusive remedy will
be adequate and each of them agrees that Assignee shall not have any other
remedies, at law or in equity, for any breach by Assignor not cured within any
applicable notice and cure period, other than termination of this Agreement as
hereby provided.

 

(b) Breach By Assignee. In the event Assignee shall breach any of its covenants
or agreements hereunder, and such breach is not cured within twenty (20) days
after Assignee’s receipt of written notice of such breach from Assignor, which
notice shall specify the breach with specificity, then Assignor’s sole and
exclusive remedy hereunder shall be to terminate this Agreement upon written
notice to Assignee, whereupon this Agreement shall terminate and Assignor and
Assignee shall have no further obligation, each to the other, under this
Agreement. Assignor and Assignee agree that die foregoing exclusive remedy will
be adequate and each of them agrees that Assignor shall not have any other
remedies, at law or in equity, for any breach by Assignee not cured within any
applicable notice and cure period, other than termination of this Agreement as
hereby provided. Notwithstanding the foregoing to the contrary, the foregoing
notice and cure period shall not be applicable with respect to Assignee’s
failure to pay the Purchase Price at the Purchase Tranche Closing, and any such
failure shall be deemed an immediate breach hereunder, entitling Assignor to
avail itself of the exclusive termination remedy hereby provided immediately
upon such failure to pay the Purchase Price at the Purchase Tranche Closing.

 

7

 

 

(c) Breach by Borrower. Any breach by Borrower under this Agreement shall be
deemed an event of default by Borrower under the Credit Agreement, and any such
breach may be enforced by Assignor through any remedies available to Assignor,
at law or in equity, or under the Credit Agreement. Borrower shall have no
rights to enforce this Agreement as against Assignor or Assignee, nor shall any
breach or default by Assignor or Assignee hereunder in any way abrogate, limit,
or otherwise affect Borrower’s obligations under the Credit Agreement and
related Loan Documents.

 

9. No Waiver. The parties recognize and acknowledge that by entering into this
Agreement, the Lender is not waiving any rights or remedies it may have under
any of the Loan Documents, any defaults or Events of Default arising thereunder,
or any judgments previously obtained by Lender in connection therewith. In
addition, notwithstanding anything contained in this Agreement to the contrary,
the Lender shall have the right, at any time, to: (i) accept payments (whether
in full or partial payments) of the then outstanding Remaining Debt, or any
portion of the Assigned Debt not assigned at any Purchase Tranche Closing,
whether such payments are made by the Borrower, or any other Person (whether in
connection with such other Person’s purchase of all or any portion of the then
outstanding Remaining Debt, or any portion of the Assigned Debt not assigned at
any Purchase Tranche Closing, or otherwise); or (ii) enter into agreements with
Borrower or any other Person for payments to be made to Lender by Borrower or
any other Person at such later dates and under such terms and conditions as
Lender may elect in its sole and absolute discretion, and in any of such events,
or for any other reason whatsoever, in Lender’s sole and absolute discretion,
Lender shall have the absolute right to terminate this Agreement upon written
notice to Assignee, without liability to Assignee or any other Person, with
respect to any portion of the Assigned Debt not yet sold and assigned to
Assignee as of such date.

 

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws governing the Credit Agreement

 

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

12. Headings. The headings of the paragraphs of this Agreement have been
included only for convenience, and shall not be deemed in any manner to modify
or limit any of the provisions of this Agreement or used in any manner in the
interpretation of this Agreement

 

13. Interpretation. Whenever the context so requires in this Agreement, all
words used in the singular shall be construed to have been used in the plural
(and vice versa), each gender shall be construed to include any other genders,
and the word “Person” shall be construed to include a natural person, a
corporation, a firm, a partnership, a joint venture, a trust, an estate or any
other entity.

 

14. Partial Invalidity. Each provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law. If any provision of this
Agreement or the application of such provision to any person or circumstances
shall, to any extent, be invalid or unenforceable, then the remainder of this
Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected by such invalidity or unenforceability.

 

15. Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of lie party executing same with the
same force and effect as if such facsimile or “.pdf’ signature page was an
original thereof.

 

16. Effective Date. For purposes of this Agreement, the “Effective Pate” shall
mean the date when this. Agreement ‘becomes fully executed by all parties
hereto.

 

[Signatures on the following page]

 

8

 

 

IN WITNESS WHEREOF, Assignor, Assignee, and Borrower have executed this
Agreement as of the date above first written.

 

  Assignor:       TCA GLOBAL CREDIT MASTER FUND, LP         By: TCA Global
Credit Fund GP, Ltd.   Its: General Partner         By: /s/ Robert Press     
Robert Press, Director         Date:           Assignee:       SALKSANNA, LLC  
    By: /s/ Mark Savage    Name: Mark Savage    Title: President          Date:
9.15.16 

 

9

 

 

IN WITNESS WHEREOF, Assignor, Assignee, and Borrower have executed this
Agreement of the date above first written.

 

Borrower: 

 

KSIX MEDIA. HOLDINGS, INC., a Nevada corporation

 

By: /s/ Carter Matzinger   Name: Carter Matzinger   Title: CEO   Date: 9/13/2016
 

 

10

 

 

EXHIBIT “A”

 

FORM NOTE

 

11

 

 

 

BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC
6049(BX4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITED STATES PERSON (OTHER THAN AN EXEMPT
RECIPIENT DESCRIBED IN SEC. 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).

 

FIRST REPLACEMENT CONVERTIBLE PROMISSORY NOTE A

 

Issuance and Effective Date: as of August 29,2016

 

$53,542.33

 

FOR VALUE RECEIVED, KSIX MEDIA HOLDINGS, INC., a Nevada corporation
(“Borrower”),whose address is 10624 S. Eastern Ave., Ste. A-910, Henderson, NV
89052, hereby promises to pay to the order of TCA Global Credit Master Fund, LP,
a Cayman Islands limited partnership, with an office Located at 3960 Howard
Hughes Parkway, Suite 500, Las Vegas, Nevada 89169, and its successors or
assigns (collectively, the “Holder”), on or before the Extended Maturity Date
(as defined in the Credit Agreement): (i) the principal amount of Fifty-Three
Thousand Five Hundred Forty-Two and 33/100 Dollars ($53,542.33); together with
(ii) interest on the unpaid principal balance hereof at the rate of eighteen
percent (18%) per annum commencing as of the effective date hereof; together
with (iii) all other Obligations due, owing and payable under the terms of the
Credit Agreement and all other Loan Documents, all in accordance with the terms
hereof and the terms and provisions of that certain Credit Agreement between the
Borrower and the Holder dated as of November 30,2015, but made effective as of
February 24,2016 (the “Original Credit Agreement”) (the Original Credit
Agreement, together with all other renewals, extensions, future advances,
amendments, modifications, substitutions, or replacements thereof, sometimes
collectively referred to as the “Credit Agreement”). This First Replacement
Convertible Promissory Note A (this note, and all modifications, extensions,
future advances, supplements, and renewals thereof, and any substitutions
therefor, hereinafter referred to as the “Note”-) shall be payable in accordance
with the terms of the Credit Agreement and the specific terms set forth below.
Capitalized words and phrases not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

This Note, along with First Replacement Convertible Promissory Note B (“Note B”)
being executed and delivered simultaneously herewith, are being both executed in
substitution for and to supersede the Convertible Promissory Note dated as of
November 30, 2015, but made effective as of February 24, 2016 (the “Original
Note”), in its entirety. It is the intention of the Borrower and Lender that
while this Note and Note B replace and supersede the Original Note, in its
entirety, it is not in payment or satisfaction of the Original Note, but rather
is the substitute of one evidence of debt for another without any intent to
extinguish the old. Nothing contained in this Note or Note B shall be deemed to
extinguish the indebtedness and obligations evidenced by the Original Note or
constitute a novation of the indebtedness evidenced by the Original Note.

 

Principal, interest and other fees and charges shall be paid to Lender as set
forth in the Credit Agreement, or at such other place as the holder of this Note
shall designate in writing to Borrower. Each Loan made by Lender, and all
payments on account of the principal and interest thereof shall be recorded on
the books and records of Lender and the principal balance as shown on such books
and records, or any copy thereof certified by an officer of Lender, shall be
rebuttably presumptive evidence of the principal amount owing hereunder.

 

1

 

 

Except for such notices as may be required under the terms of the Credit
Agreement, each Borrower waives presentment, demand, notice, protest, and all
other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Note, and assents to any extension
or postponement of the time of payment or any other indulgence.

 

Borrower shall be solely responsible for the payment of any and all documentary
stamps and other taxes applicable to the foil face amount of this Note.

 

This Note shall be governed and construed in accordance with the laws of the
State of Nevada, and shall be binding upon Borrower and their legal
representatives, successors, and assigns. Wherever possible, each provision of
the Credit Agreement and this Note shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of the Credit
Agreement or this Note shall be prohibited by or be invalid under such law, such
provision shall be severable, and be ineffective to the extent of such
prohibition or invalidity, without invalidating the remaining provisions of the
Credit Agreement or this Note.

 

Nothing herein contained, nor in any instrument or transaction relating hereto,
shall be construed or so operate as to require any Borrower, or any person
liable for the payment of this Note, to pay interest in an amount or at a rate
greater titan the highest rate permissible under applicable law. By acceptance
hereof, Lender hereby warrants and represents to Borrower that Lender has no
intention of charging a usurious rate of interest Should any interest or other
charges paid by Borrower, or any parties liable for the payments made pursuant
to this Note, result in the computation or earning of interest in excess of the
highest rate permissible under applicable law, any and all such excess shall be
and the same is hereby waived by the holder hereof. Lender shall make
adjustments in the Note or Credit Agreement, as applicable, as necessary to
ensure that Borrower will not be required to pay further interest in excess of
the amount permitted by applicable law. All such excess shall be automatically
credited against and in reduction of the outstanding principal balance. Any
portion of such excess which exceeds the outstanding principal balance shall be
paid by the holder hereof to the Lender and any parties liable for the payment
of this Note, it being the intent of the parties hereto that under no
circumstances shall Borrower, or any party liable for the payments hereunder, be
required to pay interest in excess of the highest rate permissible under
applicable law.

 

THE HOLDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED IN THE UNITED STATES
INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND UNDERSTOOD THAT THE OBLIGATIONS
HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS. THE INTEREST PAYABLE
HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES. ANY U.S. PERSON WHO HOLDS
THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME
TAX LAW

 

1. Conversion of Note. At any time and from time to time while this Note is
outstanding, but only upon: (i) the occurrence of an Event of Default under any
of the Loan Documents; or (ii) mutual agreement between (he Borrower and the
Holder, this Note may be, at the sole option of the Holder, convertible into
shares of the common stock, which has a par value of $0,001 per share (the
“Common Stock”) of the Borrower, in accordance with the terms and conditions set
forth below.

 

(a) Voluntary Conversion. At any time while this Note is outstanding, but only
upon: (i) the occurrence of an Event of Default under any of the Loan Documents;
or (ii) mutual agreement between the Borrower and the Holder, the Holder may
convert all or any portion of the outstanding principal, accrued and unpaid
interest, Premium, if applicable, and any other sums due and payable hereunder
or under any other Loan Documents (such total amount, the “Conversion Amount”)
into shares of Common Stock of the Borrower (the “Conversion Shares”) at a price
equal to: (i) the Conversion Amount (the numerator); divided by (ii) eighty-five
percent (85%) of the lowest of the daily volume weighted average price of the
Borrower’s Common Stock during the five (5) Business Days immediately prior to
the Conversion Date, which price shall be indicated in the conversion notice (in
the form attached hereto as Exhibit “B”. die “Conversion Notice”) (fee
denominator) (the “Conversion Price”). The Holder shall submit a Conversion
Notice indicating the Conversion Amount, the number of Conversion Shares
issuable upon such conversion, and where the Conversion Shares should be
delivered.

 

2

 

 

(b) The Holder’s Conversion Limitations. The Borrower shall not effect any
conversion of this Note, and the Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the Conversion Notice submitted by the Holder, the Holder (together
with the Holder’s Affiliates and any Persons acting as a group together with the
Holder or any of the Holder’s Affiliates) would beneficially own shares of
Common Stock in excess of the Beneficial Ownership Limitation (as defined
herein). To ensure compliance with this restriction, prior to delivery of any
Conversion Notice, the Holder shall have the right to request that the Borrower
provide to the Holder a written statement of the percentage ownership of the
Borrower’s Common Stock that would be beneficially owned by the Holder and its
Affiliates in the Borrower if the Holder converted such portion of this Note
then intended to be converted by Holder. The Borrower shall, within two (2)
Business Days of such request, provide Holder with the requested information in
a written statement, and the Holder shall be entitled to rely on such written
statement from the Borrower in issuing its Conversion Notice and ensuring that
its ownership of the Borrower’s Common Stock is not in excess of the Beneficial
Ownership Limitation. The restriction described in this Section may be waived by
Holder, in whole or in part, upon notice not less than sixty-one (61) days prior
written notice from the Holder to the Borrower to increase such percentage.

 

For purposes of this Note, the “Beneficial Ownership limitation” shall be 4.99%
of the number of shares of Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note. The limitations contained in this Section shall apply to a successor
holder of this Note.

 

(c) Mechanics of Conversion. The conversion of this Note shall be conducted in
the following manner:

 

(i) To convert this Note into shares of Common Stock on any date set forth in
the Conversion Notice by the Holder (the “Conversion Date”), the Holder shall
transmit by facsimile or electronic mail (or otherwise deliver) a copy of the
fully executed Conversion Notice to the Borrower (or, under certain
circumstances as set forth below, by delivery of the Conversion Notice to the
Borrower’s transfer agent).

 

(ii) Borrower’s Response. Upon receipt by the Borrower of a copy of a Conversion
Notice, the Borrower shall as soon as practicable, but in no event later than
two (2) Business Days after receipt of such Conversion Notice, send, via
facsimile or electronic mail (or otherwise deliver) a confirmation of receipt of
such Conversion Notice (the “Conversion Confirmation”) to the Holder indicating
that the Borrower will process such Conversion Notice in accordance with the
terms herein. In the event the Borrower fails to issue its Conversion
Confirmation within said two (2) Business Day time period, the Holder shall have
the absolute and irrevocable right and authority to deliver the folly executed
Conversion Notice to the Borrower’s transfer agent, and pursuant to the terms of
the Loan Documents, the Borrower’s transfer agent shall issue the applicable
Conversion Shares to Holder as hereby provided. Within five (5) Business Days
after the date of the Conversion Confirmation, (or the date of the Conversion
Notice, if the Borrower fails to issue the Conversion Confirmation), provided
that the Borrower’s transfer agent is participating in the Depository Trust
Borrower (“DTC”) Fast Automated Securities Transfer (“FAST”) program, the
Borrower shall cause the transfer agent to (or, if for any reason the Borrower
fails to instruct or cause its transfer agent to so act, then pursuant to the
Loan Documents, the Holder may request and require the Borrower’s transfer agent
to) electronically transmit the applicable Conversion Shares to which the Holder
shall be entitled by crediting the account of the Holder’s prime broker with DTC
through its Deposit Withdrawal Agent Commission (“DWAC’’) system, and provide
proof satisfactory to the Holder of such delivery. In the event that the
Borrower’s transfer agent is not participating in the DTC FAST program and is
not otherwise DWAC eligible, within five (5) Business Days after the date of the
Conversion Confirmation (or the date of the Conversion Notice, if the Borrower
fails to issue the Conversion Confirmation), the Borrower shall instruct and
cause its transfer agent to (or, if for any reason the Borrower fails to
instruct or cause its transfer agent to so act, then pursuant to the Loan
Documents, fee Holder may request and require the Borrower’s transfer agent to)
issue and surrender to a nationally recognized overnight courier for delivery to
the address specified in the Conversion Notice, a certificate, registered in the
name of the Holder, or its designees, for the number of Conversion Shares to
which the Holder shall be entitled. To effect conversions hereunder, the Holder
shall not be required to physically surrender this Note to the Borrower unless
the entire principal amount of this Note, plus all accrued and unpaid interest,
Premium, if applicable, and other sums due hereunder, has been so converted.
Subject to die make-whole rights below, conversions hereunder shall have the
effect of lowering the outstanding principal amount of this Note in an amount
equal to the applicable conversion. The Holder and the Borrower shall maintain
records showing fee principal amounts) converted and the date of such
conversion(S). The Holder, and any assignee by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note may be less than the amount stated on the face
hereof.

 

3

 

 

(iii) Record Holder. The Person(s) entitled to receive the shares of Common
Stock issuable upon a conversion of this Note shall be treated for all purposes
as the record holders) of such shares of Common Stock as of the Conversion Date.

 

(iv) Failure to Deliver Certificates. If in the case of any Conversion Notice,
the certificate or certificates are not delivered to or as directed by the
Holder by the date required hereby, the Holder shall be entitled to elect by
written notice to the Borrower at any time on or before its receipt of such
certificate or certificates, to rescind such Conversion Notice, in which event
the Borrower shall promptly return to the Holder any original Note delivered to
the Borrower and the Holder shall promptly return to the Borrower the Common
Stock certificates representing the principal amount of this Note unsuccessfully
tendered for conversion to the Borrower.

 

(v) Obligation Absolute: Partial Liquidated Damages. The Borrower’s obligations
to issue and deliver the Conversion Shares upon conversion of this Note in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or entity or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Borrower or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Borrower to the Holder in connection with the issuance of such Conversion
Shares; provided, however, that such delivery shall not operate as a waiver by
the Borrower of any such action the Borrower may have against the Holder. In die
event the Holder of this Note shall elect to convert any or all of the
outstanding principal amount hereof and accrued but unpaid interest and Premium,
if applicable, thereon in accordance with the terms of this Note, the Borrower
may not refuse conversion based on any claim that the Holder or anyone
associated or affiliated with the Holder has been engaged in any violation of
law, agreement or for any other reason, unless an injunction from a court, on
notice to Holder, restraining and or enjoining conversion of all or part of this
Note shall have been sought and obtained, and the Borrower posts a surety bond
for the benefit of the Holder in the amount of 150% of the outstanding principal
amount of this Note, which is subject to the injunction, which bond shall remain
in effect until the completion of arbitration/litigation of the underlying
dispute and the proceeds of which shall be payable to such Holder to the extent
it obtains judgment. In the absence of such injunction, the Borrower shall issue
Conversion Shares upon a properly noticed conversion. If the Borrower foils for
any reason to deliver to the Holder such certificate or certificates
representing Conversion Shares pursuant to timing and delivery requirements of
this Note, the Borrower shall pay to such Holder, in cash, as liquidated damages
and not as a penalty, for each $1,000 of principal amount being converted, $1.00
per day for each day after the date by which such certificates should have been
delivered until such certificates are delivered. Nothing herein shall limit a
Holder’s right to pursue actual damages or declare an Event of Default pursuant
to this Note, the other Loan Documents, or any agreement securing the
indebtedness under this Note for the Borrower’s failure to deliver Conversion
Shares within the period specified herein and such Holder shall have the right
to pursue all remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law. Nothing herein shall prevent the Holder from having the
Conversion Shares issued directly by the Borrower’s transfer agent in accordance
with the Loan Documents, in the event for any reason the Borrower fails to issue
or deliver, or cause its transfer agent to issue and deliver, the Conversion
Shares to the Holder upon exercise of Holder’s conversion rights hereunder.

 

4

 

 

(vi) Transfer Taxes. The issuance of certificates for shares of the Common Stock
on conversion of this Note shall be made without charge to the Holder hereof for
any documentary stamp or similar taxes, or any other issuance or transfer fees
of any nature or kind that may be payable in respect of the issue or delivery of
such certificates, any such taxes or fees, if payable, to be paid by the
Borrower.

 

(d) Make-Whole Rights. Upon liquidation by the Holder of Conversion Shares
issued pursuant to a Conversion Notice, provided that the Holder realizes a net
amount from such liquidation equal to less than the Conversion Amount specified
in the relevant Conversion Notice (such net realized amount, the “Realized
Amount”), the Borrower shall issue to the Holder additional shares of the
Borrower’s Common Stock equal to: (i) the Conversion Amount specified in the
relevant Conversion Notice; minus (ii) the Realized Amount, as evidenced by a
reconciliation statement from the Holder (a “Sale Reconciliation”) showing the
Realized Amount from the sale of the Conversion Shares; divided by (iii) the
average volume weighted average price of the Borrower’s Common Stock during the
five (5) Business Days immediately prior to the date upon which the Holder
delivers notice (the “Make-Whole Notice”) to the Borrower that such additional
shares are requested by the Holder (the “Make-Whole Stock Price”) (such number
of additional shares to be issued, the “Make-Whole Shares”). Upon receiving the
Make-Whole Notice and Sale Reconciliation evidencing the number of Make-Whole
Shares requested, the Borrower shall instruct its transfer agent to issue
certificates representing the Make-Whole Shares, which Make Whole Shares shall
be issued and delivered in the same manner and within the same time frames as
set forth in Subsection (c)(ii) above. Subsections (c)(iii), (c)(iv), (c)(v) and
(c)(vi) above shall be applicable to the issuance of the Make-Whole Shares. The
Make-Whole Shares, when issued, shall be deemed to be validly issued, fully
paid, and non-assessable shares of the Borrower’s Common Stock. Following the
sale of the Make-Whole Shares by the Holder: (i) in the event that the Holder
receives net proceeds from such sale which, when added to the Realized Amount
from the prior relevant Conversion Notice, is less than the Conversion Amount
specified in the relevant Conversion Notice, the Holder shall deliver an
additional Make-Whole Notice to the Borrower following the procedures provided
previously in this paragraph, and such procedures and the delivery of Make-Whole
Notices shall continue until the Conversion Amount has been fully satisfied;
(ii) in the event that the Holder received net proceeds from the sale of
Make-Whole Stores in excess of the Conversion Amount specified in the relevant
Conversion Notice, such excess amount shall be applied to satisfy any and all
amounts owed hereunder in excess of the Conversion Amount specified in the
relevant Conversion Notice.

 

5

 

 

(e) Adjustments to Conversion Price. The adjustments set forth in Sections
(e)(i) and (e)(ii) below shall be applicable only to the extent the Conversion
Price of the Common Stock does not already reflect an adjustment for any of such
events.

 

(i) Stock Dividends and Stock Splits. If the Borrower, at any time while this
Note is outstanding: (i) pays a stock dividend or otherwise makes a distribution
or distributions payable in shares of Common Stock on outstanding shares of
Common Stock, (ii) subdivides outstanding shares of Common Stock into a larger
number of shares, (iii) combines (including by way of a reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (iv)
issues, in the event of a reclassification of shares of Common Stock, any shares
of capital stock of the Borrower, then the Conversion Price shall be multiplied
by a fraction, the numerator of which shall be the number of shares of Common
Stock (excluding any treasury shares of the Borrower) outstanding immediately
before such event, and the denominator of which shall be the number of shares of
Common Stock outstanding immediately after such event Any adjustment made
pursuant to this Section shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination, or re-classification.

 

(ii) Fundamental Transaction. If, at any time while this Note is outstanding:
(i) the Borrower effects any merger or consolidation of the Borrower with or
into another Person, (ii) the Borrower effects any sale of all or substantially
all of its assets in one transaction or a series of related transactions, (iii)
any tender offer or exchange offer (whether by the Borrower or another Person)
is completed pursuant to which holders of Common Stock are permitted to tender
or exchange their shares for other securities, cash or property, or (iv) the
Borrower effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”) then upon any subsequent conversion of this Note, the
Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to lie occurrence of
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one (1) share of Common Stock (the “Alternate
Consideration”) For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one (1) share of Common Stock in such Fundamental Transaction, and the
Borrower shall apportion the Conversion Price among the Alternate Consideration
in a reasonable manner reflecting the relative value of any different components
of the Alternate Consideration. If holders of Common Stock are given any choice
as to the securities, cash or property to be received in a Fundamental
Transaction, then the Holder shall be given the same choice as to die Alternate
Consideration it receives upon any conversion of this Note following such
Fundamental Transaction. To the extent necessary to effectuate the foregoing
provisions, any successor to the Borrower or surviving entity in such
Fundamental Transaction shall issue to the Holder a new note consistent with the
foregoing provisions and evidencing the Holder’s right to convert such note into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section, and
insuring that this Note (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.

 

6

 

 

(iii) Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Note, the Borrower shall promptly deliver to
Holder a notice setting forth the Conversion Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment

 

(iv) Notice to Allow Conversion by Holder. If: (A) the Borrower shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Borrower shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Borrower shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Borrower shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Borrower is a party, any sale or transfer of all or substantially all
of the assets of the Borrower, of any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property, or (E) the
Borrower shall authorize the voluntary or involuntary dissolution, liquidation
or winding up of the affairs of the Borrower, then, in each case, the Borrower
shall cause to be filed at each office or agency maintained for the purpose of
conversion of this Note, and shall cause to be delivered to the Holder at its
last address as it shall appear upon the Borrower’s records, at least twenty
(20) calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating: (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined, or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange, provided that the failure to deliver such notice or any defect therein
or in the delivery thereof shall not affect the validity of the corporate action
required to be specified in such notice. The Holder is entitled to convert this
Note during the 10-day period commencing on the date of such notice through the
effective date of the event triggering such notice.

 

[Signature page follows]

 

7

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
Effective Date set forth above.

 

BORROWER:

 



KSIX MEDIA HOLDINGS, INC., a Nevada corporation         By: /s/ Carter Matzinger
  Name: Carter Matzinger   Title: CEO  

 

STATE OF Nevada )       ss.   COUNTY OF Clark  )  

 

The foregoing instrument was acknowledged before me this 13th day of September,
2016 by Carter Matzinger, who is the CEO of Ksix Media Holdings, Inc., a Nevada
corporation, on behalf of said corporation. He/She is personally known to me or
has produced state issued driver’s license as identification.

 

My Commission Expires:

 

 Description: C:\Users\IGS\Desktop\Compare\image_002.jpg [ex10-2_01.jpg] /s/
Shawn Person Notary Public   Shawn Person Name of Notary Typed or printed

 

[Signature page to Promissory Note]

 

8

 

 

EXHIBIT “A”

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal, interest, Premium, if
applicable, and/or other sums due under the Convertible Promissory Note (the
“Note”) of KSIX MEDIA HOLDINGS, INC., a Nevada corporation (the “Company”), into
shares of common stock, which has a par value of $0,001 per share (the “Common
Shares”), of the Company in accordance with the conditions of the Note, as of
the date written below.

 

Based solely on information provided by the Company to Holder, the undersigned
represents and warrants to the Company that its ownership of the Common Shares
does not exceed the Beneficial Ownership Limitation determined in accordance
with Section 13(d) of the Exchange Act of 1934, as amended, as specified under
the Note.

 

Conversion calculations

 

Effective Date of Conversion:           Principal Amount, Interest, Premium, if
applicable, and other Sums to be Converted:           Number of Common Shares to
be Issued:    

 

[HOLDER]

 

By:           Name:           Title:           Address:                        
   

 

9

 

 

EXHIBIT “B”

 

PURCHASE TRANCHES 

 

Purchase Tranches



  Application Purchase Price   Date for Purchase Tranche Closing          1 
$53,452.33   Simultaneously with execution of ‘this Agreement All additional
Purchase Tranches until Assignee has purchased the entire amount of the Assigned
Debt   $153,452.33   Thirty (30) Days after prior Purchase Tranche Closing

 

10

 

 

ASSIGNMENT OF NOTE

 

THIS ASSIGNMENT OF NOTE (this “Assignment”), is made and entered into as of the
16th day Of Sept., 2016, by TCA GLOBAL CREDIT MASTER FUND, LP, a Cayman Islands
limited partnership, with an address of 3960 Howard Hughes Parkway, Suite 500,
Las Vegas, NV 89169 (“Assignor” or “Lender”), in favor of SALKSANNA, LLC
(“Assignee”).

 

WITNESSETH

 

WHEREAS, Assignor is the present legal and equitable owner and holder of that
certain First Replacement Note A dated effective as of Aug 29, 2016, executed by
Borrower, and made payable to the order of Assignor, in the original principal
amount of $53,452.33 (the “Note”); and

 

WHEREAS, the parties hereto have entered into a Debt Purchase Agreement dated as
of Sep 15, 2016 (the “DPA”), pursuant to which Assignor has agreed to assign to
Assignee, its successors and assigns, Assignor’s right, title and interest in
and to the monetary obligations evidenced by the Note (the “Assigned Debt”), all
subject to the terms and conditions set forth in the DPA and hereinafter set
forth;

 

NOW, THEREFORE, in consideration of the sum of $53,452.33, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and agreed, Assignor, Assignee, and Borrower hereby covenant and
agree as follows:

 

1. Recitals, The recitations set forth in the preamble of this Assignment are
true and correct and incorporated herein by this reference. All capitalized
terms used herein and not otherwise defined in this Assignment shall have the
same meaning ascribed to them in the DPA.

 

2. Assignment, Assignor does hereby transfer, assign, grant, and convey to
Assignee, its successors and assigns, all of the right, title and interest of
Assignor in and to the Assigned Debt only, it being acknowledged by Assignee
that the Remaining Debt is not being assigned hereby.

 

3. No Security Rights. Assignee hereby agrees and acknowledges that the sale,
transfer and assignment of the Assigned Debt shall be a sale, transfer and
assignment of the monetary obligations evidenced by such Assigned Debt only, and
shall not include, and such sale, transfer and assignment expressly excludes,
the Remaining Debt, and any and all Security Rights.

 

4. Reference to DPA. The assignment contemplated hereby shall be subject to the
representations, warranties, limitations, exclusions, releases, acknowledgments,
and all other terms and provisions of the DPA.

 

5. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws governing the Note.

 

6. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

7. Headings. The headings of the paragraphs of this Assignment have been
included only for convenience, and shall not be deemed in any manner to modify
or limit any of the provisions of this Agreement or used in any manner in the
interpretation of this Assignment.

 

1

 

 

8. Interpretation. Whenever the context so requires in this Assignment, all
words used in the singular shall be construed to have been used in the plural
(and vice versa), each gender shall be construed to include any other genders,
and the word “Person” shall be construed to include a natural person, a
corporation, a firm, a partnership, a joint venture, a trust, an estate or any
other entity.

 

9. Partial Invalidity. Each provision of this Assignment shall be valid and
enforceable to the fullest extent permitted by law. If any provision of this
Assignment or the application of such provision to any Person or circumstances
shall, to any extent, be invalid or unenforceable, then the remainder of this
Assignment, or the application of such provision to Persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected by such invalidity or unenforceability.

 

10. Execution. In the event that any signature is delivered by facsimile
transmission or by email delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 

[Signatures on the following page]

 

2

 

 

IN WITNESS WHEREOF, Assignor has executed this Assignment as of the date above
first written.

 

  Assignor:       TCA GLOBAL CREDIT MASTER FUND, LP       By: TCA Global Credit
Fund GP, Ltd.   Its: General Partner         By: /s/ Robert Press     Robert
Press, Director

 

3

 

 



